Name: 2009/592/EC: Council Decision of 13Ã July 2009 amending Decision 2009/290/EC of 20Ã January 2009 providing Community medium-term financial assistance for Latvia
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic policy;  economic conditions;  European construction;  EU finance;  cooperation policy;  social affairs
 Date Published: 2009-08-04

 4.8.2009 EN Official Journal of the European Union L 202/52 COUNCIL DECISION of 13 July 2009 amending Decision 2009/290/EC of 20 January 2009 providing Community medium-term financial assistance for Latvia (2009/592/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 332/2002 of 18 February 2002 establishing a facility providing medium-term financial assistance for Member States balances of payments (1) and in particular Article 5, second subparagraph, in conjunction with Article 8 thereof, Having regard to the proposal from the Commission made after consulting the Economic and Financial Committee (EFC), Whereas: (1) By Decision 2009/289/EC (2), the Council decided to grant mutual assistance to Latvia. By Decision 2009/290/EC (3), the Council decided to provide medium-term financial assistance for Latvia. (2) The scope and intensity of the financial crisis affecting Latvia calls for a revision of the economic policy conditions foreseen for the disbursement of the instalments of the Community financial assistance with a view to taking into account the fiscal effects entailed by the significant reduction of the GDP. (3) Decision 2009/290/EC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2009/290/EC is hereby amended as follows: 1. Article 3(5)(a) shall be replaced by the following: (a) implementation of a clearly-set medium-term fiscal programme so as to bring the general government deficit below the Treaty reference value of 3 % of GDP with a timeframe and consolidation path consistent with the Council recommendation(s) to Latvia adopted under the excessive deficit procedure;; 2. Article 3(5)(b) shall be replaced by the following: (b) implementation of the budget for 2009 and adoption of the budget for 2010 with sustainable measures consistent with the consolidation path;. Article 2 This Decision is addressed to the Republic of Latvia. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 13 July 2009. For the Council The President E. ERLANDSSON (1) OJ L 53, 23.2.2002, p. 1. (2) OJ L 79, 25.3.2009, p. 37. (3) OJ L 79, 25.3.2009, p. 39.